Exhibit 10.1

CW222583

AMENDED AND RESTATED STATEMENT OF WORK NO. 7

This Amended and Restated Statement of Work No.7 (CW222583), dated as of
August 17, 2011 (this “SOW”), is by and between TRX, Inc., a Georgia
corporation, located at 2970 Clairmont Road, Suite 300, Atlanta, GA 30329 (“TRX”
or “Vendor”), and American Express Travel Related Services Company, Inc., a New
York corporation, located at 200 Vesey Street, New York, NY 10285 (“AXP” or
“Customer”).

This SOW is issued pursuant to that certain Amended and Restated Master Service
Agreement for Application Service Provider (CW143537), dated as of December 3,
2009, between TRX and AXP (the “Agreement”). AXP and TRX previously entered into
that certain Statement of Work No. 7, dated as of February 18, 2011 (the
“Original SOW NO. 7”). AXP and TRX hereby agree to amend and restate the
Original SOW No. 7 in its entirety as set forth herein. Any term not otherwise
defined herein, shall have the meaning specified in the Agreement.

TRX provides data consolidation and reporting services to its customers. AXP
wishes to private label these services and allow AXP’s Customers to utilize
these services through AXP under the terms and conditions set forth in this SOW
and the Agreement.

SERVICES: Attached hereto as Exhibit A.

SERVICE LEVEL AGREEMENT: Attached hereto as Exhibit B.

VENDOR KEY PERSONNEL AND PROJECT MANAGERS: Attached hereto as Exhibit C.

FEES: Attached hereto as Exhibit D.

VENDOR THIRD PARTY PROVIDERS: Attached hereto as Exhibit E.

SERVICES/SYSTEMS ENCRYPTION INFORMATION SCHEDULE: Attached hereto as Exhibit F.

TRX TRADEMARK GUIDELINES: Attached hereto as Exhibit G.

APPLICABILITY OF BUSINESS CONTINUATION REQUIREMENTS AND DISASTER RECOVERY
PROVISIONS: (Section 13). Applicable as per Exhibit G and Schedule 4 to
Statement of Work No. 1.

APPLICABILITY OF MASTER AGREEMENT ESCROW PROVISION: Not Applicable to this SOW.

ADDITIONAL PROVISIONS AND CONDITIONS:

 

1. ADDITIONAL DEFINITIONS.

a. “Authorized User(s)” means any individual or entity to whom AXP has granted
access to the Services.

 

1



--------------------------------------------------------------------------------

CW222583

 

b. “Data Enhancements” means any of the following

*

c. “Data Source” means a Data Type received by TRX from a Data Supplier.

d. “Data Supplier” or “Data Provider” means an entity (e.g. Sabre, CWT, etc)
providing TRX with AXP Data by Data Type to be utilized in the performance of
the Services.

e. “Data Type” means the specific type of data (e.g. GDS Pre-Trip, Agency
Post-Trip Back-Office, Credit Card, etc.) as further described in Exhibit A.

f. “Services” means those services described in Exhibit A, which may also be
referred to as the “TRAVELTRAX Services”.

g. “Software” means the software, if any, described on Exhibit A.

h. “Transaction” consists of any invoice detail line item including, but not
limited to, a PNR, service fee, debit memo, credit memo, unique financial
transaction, ticket exchange, or pre-paid item. See below for examples:

*

* CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

CW222583

 

*

 

2. PROVISION OF TRAVELTRAX SERVICES.

2.1 Services. TRX shall provide the TRAVELTRAX Services as detailed herein to
AXP’s Customers. This SOW to the Agreement provides the terms and conditions
under which each such Customer shall have access to and use of the TRAVELTRAX
Services. AXP shall be responsible for entering into agreements with its
Customers with respect to the utilization of the TRAVELTRAX Services. Such
agreements will contain terms and conditions sufficient to prevent AXP from
violating its obligations to TRX under the Agreement, including, without
limitation, AXP’s obligations with regard to protection of TRX’s intellectual
property and non-disclosure of TRX’s Confidential Information. In the event that
an AXP Customer misuses its access to the TRAVELTRAX Services or engages in
activity that results in degradation or harm to the TRAVELTRAX Services, TRX
may, in TRX’s sole discretion after notice to AXP, immediately terminate such
Customer’s access to the TRAVELTRAX Services. In the event of such termination,
at the written request of TRX, AXP shall use commercially reasonable efforts to
assist TRX in securing the return of any information or material belonging to
TRX that may be in such Customer’s possession for use in connection with the
Customer’s access to and utilization of the TRAVELTRAX Services. Notwithstanding
anything herein to the contrary, AXP shall have no liability for the actions or
inactions of AXP’s Customers with respect to the TRAVELTRAX Services. In no
event shall the preceding sentence be interpreted to relieve AXP from liability
for payment for the TRAVELTRAX Services.

2.2 Grant of Services Distribution Rights. TRX grants to AXP a non-exclusive
right to promote, market and resell the Services to AXP Customers subject to the
provisions of this SOW and the Agreement.

2.3 Rights to Updates. AXP shall be entitled to promote, market, and resell
Updates to the Services in accordance with the Agreement.

2.4 Rights to New Functionality. Subject to Section 4.1.1 of the Agreement, if
TRX introduces new functionality into the Services, TRX may, in its sole
discretion, offer such new functionality to all its clients for an additional
fee specified by TRX. AXP shall be under no obligation to acquire such new
functionality.

2.5 Right to Private Label the TRAVELTRAX Services. AXP shall have the right to
display the TRAVELTRAX Services on the Internet using AXP’s own trademarks,
trade names, and service marks (“Private Label”) so long as AXP: (i) follows all
guidelines as set forth in Exhibit G ; and (ii) limits access to the Private
Label TRAVELTRAX Services to AXP itself and its Customers.

2.6 Reserved.

* CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

CW222583

 

2.7 Authorized Uses of TRAVELTRAX Web Reporting. AXP and its Affiliates may use
the TRAVELTRAX Web Reporting portion of the TRAVELTRAX Services solely in
connection with the TRAVELTRAX Data and enable the personnel of AXP and its
Affiliates to access and operate TRAVELTRAX Web Reporting through an extended
computer network (such as the Internet) and through such access to generate
reports, and enable the personnel of Customers to which AXP provides services to
access and operate TRAVELTRAX Web Reporting through an extended computer network
(such as the Internet) and through such access to general reports pertaining to
such Customer.

2.8 Provision of Other Services. If TRX agrees to perform services that are not
described in Exhibit A, the parties will execute an amendment to this SOW or an
individual Task Order under this SOW, as applicable. Such amendment or task
order must be executed by authorized signatories of the parties prior to TRX
beginning any additional services.

2.9 Existing and Prospective TRX TRAVELTRAX Customers. *

2.10 Support Services. During the term of this SOW, TRX will provide maintenance
and support services to AXP and its Customers for the TRAVELTRAX Services in
accordance with the Service Level Agreement attached in Exhibit B. AXP shall
provide first level support to its Customers or, alternatively, AXP may request
TRX to provide such first level support directly to AXP Customers, and TRX shall
provide such first level support in accordance with the Service Level Agreement
in Exhibit B.

2.11 AXP Systems. AXP shall be solely responsible for procuring and maintaining
the necessary hardware and software for accessing and utilizing the Services.

2.12 Provision of AXP Data. Vendor acknowledges that AXP makes no representation
or warranty for the quality and accuracy of all AXP Data and other input
provided to Vendor by AXP or any party on AXP’s behalf. Notwithstanding the
foregoing, AXP’s warranties in Section 18.2 of the Agreement are applicable to
this SOW. Vendor shall not be responsible or liable for any delay resulting from
any failure of AXP to comply with AXP’s obligations under this SOW, unless such
delay is caused by Vendor’s failure to comply with Vendor’s obligations under
this SOW. Vendor shall have no responsibility for the quality or accuracy of AXP
Data as provided to Vendor under this SOW by or on behalf of AXP nor shall
Vendor have any responsibility for use of the data by AXP or its Customers or
for the results obtained by AXP or its Customers from their use of the data.
Further:

 

  a. Internally Provided Data. If AXP is directly providing AXP Data to TRX
(“Internally Provided Data”), AXP must bear the expense of providing such data
to TRX.

 

  b.

Externally Provided Data. If AXP’s Customer requests that AXP Data be provided
by a third-party (a “Data Provider”), AXP acknowledges that Vendor will not be
required to receive such data unless Vendor and AXP’s Customer executes a
mutually agreeable industry standard data protection letter of agreement, and
AXP’s Customer provides such letter to AXP’s Customer’s named Data Providers so
that Vendor may receive the data necessary for AXP to use the Services
(“Externally Provided Data”). Vendor shall not be liable for delays resulting
from AXP’s Customer’s failure to execute a data protection letter of agreement
or for the Data Provider’s failure or delay in providing such data to Vendor.
Additionally, Vendor may provide Data Providers with a TRAVELTRAX utility
(Agency ETL) to facilitate Vendor’s receipt of such

 

* CONFIDENTIAL TREATMENT REQUESTED

4



--------------------------------------------------------------------------------

CW222583

 

  Externally Provided Data. If AXP’s Data Providers do not use the TRAVELTRAX
utility or do not transmit the AXP Data in a TRX-preferred file format, then
Vendor will notify AXP that such Data will need to be converted to a
TRX-preferred file format and shall provide AXP with an estimate of the cost of
such conversion. Vendor will not be required to accept such Data unless AXP
bears the expense of such conversion. Notwithstanding anything contained in this
SOW to the contrary, AXP’s use of the Services is contingent upon Data Providers
giving Vendor access to AXP’s Externally Provided Data to the extent that such
Externally Provided Data is required to perform the Services.

2.13 Access by Authorized Users. AXP shall be solely responsible for:
(a) issuing initial passwords to Authorized Users; and (b) implementing any
changes to Authorized Users’ profiles and access rights commensurate with such
Authorized Users’ level of authority to utilize the Services.

 

3. TERM AND TRANSITION ASSISTANCE.

3.1 Term: The term of this SOW No. 7 shall be from the Effective Date until
31 December 2012.

3.2 Transition Assistance: Upon termination of this SOW for any reason (except
for non-payment by AXP), Vendor’s obligation to provide the Services hereunder
pursuant to the terms and prices set forth herein shall, upon AXP’s request,
continue for a period of up to * after termination (“Transition Period”) and
thereafter shall immediately cease. Irrespective of whether AXP requests
Services during the Transition Period, Vendor shall cooperate and provide such
assistance as is reasonably necessary to transfer the Services to another vendor
or to AXP, including prompt delivery to AXP of all Customer Data and AXP Data in
the standard format originally received by Vendor (such assistance, “Transition
Assistance”). Except (i) with respect to such AXP Data delivery in the original
format, or (ii) in the event of termination by AXP for cause, Vendor shall be
compensated for the Transition Assistance on a time and materials basis at the
hourly Consulting Services Fee listed in Exhibit D. After the expiration of the
Transition Period, Vendor shall, at AXP’s direction, destroy or return to AXP
all AXP’s Proprietary Information and AXP Intellectual Property in Vendor’s
possession. For clarity, this Section 4.0 shall supersede Section 22.3 in the
Agreement.

 

AMERICAN EXPRESS TRAVEL

RELATED SERVICES COMPANY, INC.

      TRX, INC. By:   

/s/ John Fredell

      By:   

/s/ David D. Cathcart

Name:    John Fredell       Name:    David D. Cathcart            (Type or
print)                  (Type or print) Title:    Purchasing Manager      
Title:    CFO Date:    8/17/11       Date:    17 August 2011

* CONFIDENTIAL TREATMENT REQUESTED

 

5



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT A

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

TRAVELTRAX SERVICES DESCRIPTION

TRX will provide AXP and AXP’s Customers with a Web-based, corporate travel data
reporting tool to provide comprehensive and timely reporting services (the
“Services” or the “TRAVELTRAX Services”). The TRAVELTRAX Services will be
provided for each individual Customer and will include only those services
listed below.

Implementation Services:

The initial Implementation Services will be limited to those tasks outlined
below in this Exhibit A. Additional services, including but not limited to data
cleanse, enhancement, and forensics, may be requested pursuant to the execution
of a Task Order as described in Section 4.3 of the Agreement. Implementation
Services are subject to the Fees outlined in Exhibit D and include the following
activities:

*

 

  •  

Implementation Kick-Off, will include assessment of AXP’s top priorities for
Customer implementation.

 

  •  

Implementation Services will include * of training via WebEx. Additional WebEx
training will be offered at the Consulting Services Fees described in Exhibit D
plus any actual travel and related expenses.

 

  •  

For each Customer authorized by AXP, TRX shall perform Implementation Services
#5-7 referenced above, and such Implementation Services shall be subject to the
Fees outlined in Exhibit D.

 

  •  

AXP Responsibilities:

 

  •  

Attendance in weekly or bi-weekly meetings during implementation phase(s) of
roll out.

 

  •  

Serve as key contact and relationship manager with each Customer and each
respective Data Provider, as maximum utilization of TRAVELTRAX Services is
reliant upon TRX’s receipt of timely and accurate data from such Data Providers.

Ongoing Reporting Services: Each Customer implemented as described above will
receive the Reporting Services on an ongoing basis subject to the Fees outlined
in Exhibit D. Such Reporting Services will be limited to the access of the
TRAVELTRAX Database that TRX has populated on AXP’s behalf with the TRAVELTRAX
Data and the use of the TRAVELTRAX Web Reporting to generate certain reports and
perform certain data enhancements as further described below.

* CONFIDENTIAL TREATMENT REQUESTED

 

6



--------------------------------------------------------------------------------

CW222583

 

 

  •  

Population of the TRAVELTRAX Database. Vendor shall import certain data feeds
containing TRAVELTRAX Data into the TRAVELTRAX Database. TRAVELTRAX Data shall
be categorized according to Data Type, and the importing and processing of such
TRAVELTRAX Data for each Customer shall be subject to the Transaction Fees
outlined in Exhibit D.

 

  •  

Reporting Packages. Vendor shall provide AXP and AXP’s Customers with access to
TRAVELTRAX Web Reporting during the term of the SOW to generate the following
collections of reports (the “Report Packages”). The fees for such Reporting
Packages are included in the Transaction Fees outlined in Exhibit D.

*

From time to time, TRX may, in its sole discretion, increase or modify the type
and number of standard reports in each Reporting Package upon written notice to
AXP. AXP shall have access to all standard reports offered under each Reporting
Package listed above, and in the event AXP requests TRX to customize a report,
such customization will be billed at the Consulting Services Fee referenced in
Exhibit D.

 

  •  

Data Enhancements. Vendor shall provide AXP with access to the following
additional transaction processing services for enhanced reporting (the “Data
Enhancements”) as listed below subject to the Data Enhancement Transaction Fees
outlined in Exhibit D. During the term of the SOW, in the event AXP elects to
receive additional Data Enhancements offered by TRX, the scope and pricing of
such Data Enhancements will be documented in an amendment to this SOW and
mutually agreed between the parties.

*

Optional Services:

*. Upon AXP’s written request, TRX will * in TRAVELTRAX, so that AXP’s Customers
will experience the same look and feel in using the TRAVELTRAX Services as they
have *. The look and feel of * under the Agreement. The parties will execute an
amendment to this SOW or an individual Task Order under this SOW, as applicable.
Such amendment or Task Order must be executed by authorized signatories of the
parties prior to TRX beginning any additional services.

* CONFIDENTIAL TREATMENT REQUESTED

 

7



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT B

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

SERVICE LEVEL AGREEMENT

This Exhibit B sets forth certain levels of service that TRX is required to meet
in performing the TRAVELTRAX Services during the Term (“Service Levels”). TRX
shall provide support to AXP, and AXP shall provide support directly to its
Customers, or at AXP’s request, TRX shall provide support directly to AXP
Customers.

1. ERROR DEFINITIONS AND RESPONSE TIMES.

a. A “Critical Problem” is an error resulting in AXP’s or AXP’s Customer’s
inability to use the Services; an example is the inability to use the reporting
website. TRX will respond to and use reasonable efforts to correct reported
Critical Problems within *.

b. A “Major Problem” is an error that materially restricts AXP’s or AXP’s
Customer’s use of the Services but does not render the Services completely
unusable; examples include the inability to use a function or feature, or a
failure that requires ongoing intervention to maintain productive use. TRX will
respond to and use reasonable efforts to correct Major Problems within * or
less.

c. A “Minor Problem” is an error that does not materially restrict use of the
Services but causes reduced functioning of non-critical Service features. TRX
will respond to and use reasonable efforts to correct Minor Problems in * or
less.

2. PROCEDURES.

a. In the event AXP encounters an error, bug or malfunction in the Services,
AXP’s or AXP’s Customer’s operational representative(s) shall promptly provide
written notice to TRX, describing the problem and indicating its severity.

b. TRX shall use reasonable efforts to verify the cause of the problem, and if
the error is due to any act or omission of TRX, TRX’s sole obligation shall be
to use reasonable efforts to correct the reported problem.

c. TRX will respond to each reported error in writing with an estimate of the
time necessary to resolve the error and will use reasonable efforts to correct
errors as promptly as possible.

d. TRX will advise AXP or AXP’s Customer, as applicable, in writing upon
implementation of error corrections.

e. With respect to a Critical Problem report that is not resolved in less than
*, TRX will: a) promptly assign a data analyst to investigate the error; b)
provide AXP or AXP’s Customer, as applicable, with status updates every * until
resolution; and c) use reasonable efforts to provide a workaround or correction
on an urgent, first priority basis.

f. AXP or AXP’s Customer shall provide TRX with all information which it may
have which would aid TRX in replicating and resolving any issues encountered
with the Services, and shall cooperate with TRX in resolving, correcting and/or
addressing any errors or issues encountered.

g. TRX shall provide reasonable telephone and electronic assistance, during
TRX’s normal support business hours, currently defined as *. Telephone support
is available at *, via a toll-free phone number in the US and Canada *, a
toll-free number in the UK and a toll number for all other regions. Voice-mail
is available for non-emergency calls. TRX support can be obtained by sending
e-mail to atltraveltraxsupport@trx.com or an alternate address that may be
supplied by TRX from time to time. In addition to phone and email support,
Frequently Asked Questions screens are available throughout the application.

3. ACKNOWLEDGEMENT. AXP acknowledges that some errors may not be within TRX’s
ability to control or fix. TRX shall use reasonable efforts to verify the cause
of the problem, and if the error is due to any act or omission of TRX, TRX’s
sole obligation shall be to use its reasonable efforts to correct the reported
problem. TRX shall have no obligation regarding any problem that is outside of
its control or otherwise not due to any act or omission of TRX.

* CONFIDENTIAL TREATMENT REQUESTED

 

8



--------------------------------------------------------------------------------

CW222583

 

4. SCHEDULED MAINTENANCE. From time to time, TRX shall designate certain time
periods (“Scheduled Maintenance Windows”) during which it may limit or suspend
the availability of the Services to perform necessary maintenance or upgrades.
In addition, TRX reserves the right to perform any required maintenance work
outside of the Scheduled Maintenance Window with prior written notice to AXP. As
of the Effective Date of this Agreement, the regularly-scheduled maintenance
windows are * Eastern time, on Wednesdays, and on Saturdays * Eastern time.

5. ADDITIONAL SUPPORT.

a. Customization. Upon AXP’s request, and in TRX’s reasonable and sole
discretion, TRX shall use reasonable efforts to provide new or modified
functionality for AXP or AXP’s Customers. Prior to commencement of any such
customization, the parties will execute a Task Order containing development
specifications and cost estimates based on the then prevailing customization
fees. Customization of the Services may include, but is not limited to,
development of TRAVELTRAX reports, consultation regarding administration of the
Services, the addition, deletion or modification of Data Source Files and/or
Output Data Files, and changes related to Data Source Providers. No such
customization shall be considered AXP Developed Property under this SOW unless
specifically identified as such in the Task Order.

b. TRAVELTRAX Support. AXP will not be invoiced for TRAVELTRAX Support when TRX
uses resources to perform routine procedures to monitor or maintain the Services
and the associated load and delivery processes, nor in the event that an error
is caused by an act or omission of TRX. AXP requests related to customization as
described in Section 5(a) above, custom Support Services (i.e. above and beyond
the Support that is included with the TRAVELTRAX Services), and support for any
problem that is outside of TRX’s control or otherwise not due to any act or
omission of TRX are excluded from the definition of TRAVELTRAX Support, and thus
will result in additional fees to AXP. TRAVELTRAX Support hours are listed at
www.traveltrax.com.

c. Service Level. TRX will maintain availability of the Services so as to meet
or exceed the following Service Levels:

 

Service Level

  

Description

   Min Service Level Operational Hours    Hours for which the Services are to be
available for access by AXP and its Customers.    * System Availability*    The
percentage time that the Services is in service and fully available for access
and data input by AXP and its Customers.    *

 

* Calculated as follows: for a single month, the aggregate amount of actual
uptime expressed as a percentage of the scheduled uptime less excusable downtime
(for scheduled maintenance) for the TRAVELTRAX Services (i.e., System
Availability = Actual Uptime / (Scheduled Uptime – Excusable Downtime)).

* CONFIDENTIAL TREATMENT REQUESTED

 

9



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT C

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

VENDOR KEY PERSONNEL AND PROJECT MANAGERS

Not Applicable.

 

10



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT D

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

FEES

TRAVELTRAX PRICING AND PAYMENT TERMS

Single Payer. TRX shall directly invoice AXP as the single payer of all fees
incurred hereunder, and AXP shall be responsible for payment to TRX of such
fees, including without limitation AXP Customers’ Transaction Fees. TRX shall
include with its invoices to AXP details of the invoiced fees reasonably
sufficient to enable it to allocate and/or invoice such fees to its Customers.

Fee Schedule. Each Customer’s pricing for TRAVELTRAX Services is determined by
the duration of the implementation, number and complexity of data feeds, the
number and type of Transactions processed by the TRAVELTRAX Services plus any
additional services requested by the Customer. The specific fees for AXP’s and
each Customer’s use of the Services is outlined in the Fee Schedule below.

*

* CONFIDENTIAL TREATMENT REQUESTED

 

11



--------------------------------------------------------------------------------

CW222583

 

*

* CONFIDENTIAL TREATMENT REQUESTED

 

12



--------------------------------------------------------------------------------

CW222583

 

*

Pricing does not include any travel or other reimbursable expenses. In
accordance with the Agreement, TRX will invoice AXP for all reasonable expenses
incurred in TRX’s performance under this SOW at actual cost and which are
approved by AXP in writing in advance of the incurrence of such expenses. Such
expenses include but are not limited to: travel, lodging, and other
miscellaneous expenses.

* CONFIDENTIAL TREATMENT REQUESTED

 

13



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT E

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

VENDOR THIRD PARTY PROVIDERS

No Third Party Providers are engaged for the Services of this SOW.

 

14



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT F

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

SERVICES/SYSTEMS ENCRYPTION INFORMATION SCHEDULE

Encryption Information

Identify each hardware and software component of each of the Services/Systems
(or any component thereof) having encryption capability by its respective
unbundled part number and level of encryption.

 

Services/Systems

Component(s)

 

Unbundled Part Number

 

Level of Encryption(e.g.

40 bit, 56 bit, 128 bit etc.)

 

Type (e.g. DES,

Blowfish, RC2, CAST

etc.)

*

  N/A   *   *

*

  N/A   *   *

* CONFIDENTIAL TREATMENT REQUESTED

 

15



--------------------------------------------------------------------------------

CW222583

 

EXHIBIT G

to Amended and Restated Statement of Work No. 7, dated as of August 17, 2011

TRX TRADEMARK GUIDELINES

When AXP private labels any TRX services, all TRX Marks may be removed except
that the Private Labeled Services must include the “Powered by TRX” logo (to be
provided to AXP by TRX) on the Customer login and main screens.

LOGO [g233980g43p05.jpg]

 

16